Judgment, Supreme Court, New York County (Ronald Zweibel, J.), rendered May 12, 1992, convicting defendant, after a jury trial, of four counts of rape in the first degree, three counts of sodomy in the first degree, and kidnapping in the second degree, and sentencing him, as a second felony offender, to concurrent terms of 7 to 14 years on each count, unanimously affirmed.
There is no merit to defendant’s contention that the prosecutor’s response to a grand juror’s question as to whether there was physical evidence of rape—"that that should not concern you at this time * * * [and] will be dealt with at a later time, in a different forum”—impaired the integrity of the Grand Jury within the meaning of CPL 210.35 (5) (see, People v Darby, 75 NY2d 449, 454-455). We also reject defendant’s contentions that the prosecutor’s summation deprived him of a fair trial, and find that the court did not abuse its discretion in allowing evidence of uncharged drug dealing by defendant that tended to show his motive for participating in the kidnapping, rape and sodomy of the complaining witness (see, People v Hudy, 73 NY2d 40, 55). Concur—Sullivan, J. P., Ellerin, Rubin, Williams and Tom, JJ.